 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     SANDRA MARGARITA                  ) NO. CV 18-0543-KS
11                                     )
     GUTIERREZ MEDRANO,
12                Plaintiff,           )
                                       ) JUDGMENT
13         v.
                                       )
14                                     )
     NANCY A. BERRYHILL, Acting        )
15   Commissioner of Social Security,  )
16                    Defendant.       )
     _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is reversed, and the above-captioned action is remanded for further
22   proceedings consistent with the provisions of the Memorandum Opinion and Order.
23
24   DATE: April 19, 2019
25
                                                  __________________________________
26                                                        KAREN L. STEVENSON
27                                                UNITED STATES MAGISTRATE JUDGE

28
